he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant's election with traverse of Group I, claims 1-11 filed on April 29, 2022 is acknowledged.
Claims 12 and 22 have been amended; claim 13 has been cancelled; no claims have been added. 
After further consideration in view of amendments and remarks all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, and fully examined for patentability under 37 CFR 1.104.
The restriction requirement as set forth in the Office action mailed on March 15, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-12 and 14-22 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/054,655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a curable composition comprising: an acrylate of Formula I; at least one multifunctional (meth)acrylate with fused aromatic groups, heteroarylene groups, heteroalkylene groups, alkylene groups, or aralkylene groups; and a photoinitiator; wherein the composition when cured has a refractive index of 1.63 or greater at 532 nanometers, is optically transparent, and has a thermal stability such that upon heating for 1 hour at 2500C. has a weight loss of 3.5% or less, described in claims 1-19 of US' 655 is substantially identical to a curable ink composition comprising: at least one aromatic (meth)acrylate; at least one multifunctional (meth)acrylate with heteroaromatic groups, fused aromatic groups, heteroalkylene groups, or a group containing both heteroalkylene and aromatic groups; and a photoinitiator; wherein the ink composition is inkjet printable, having a viscosity of 30 centipoise or less at a temperature of from room temperature to 350C., and is free from solvents, and wherein the ink composition when printed and cured has a refractive index of 1.55 or greater, and is optically clear, described in claims 1-12 and 14-22 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kondo et al.  (EP 2 684 903 A1 or U.S. Patent Application Publication 2015/0057422 A1 or U.S. Patent 9,150,680).
With regard to the limitations of claims 1-12 and 14-16, Kondo discloses solvent free radically polymerizable compositions having a low viscosity and forming cured products having a high refractive index; said compositions being used for optical applications (paragraph [0009]).
Specifically, Kondo discloses a curable composition comprising:
at least one aromatic (meth)acrylate (phenylbenzyl methacrylate (A));
at least one multifunctional (meth)acrylate (bis(acryloylmethyl)biphenyl (B)); and
a photo initiator (lrgacure 184);
wherein the ink composition is inkjet printable, having a viscosity of 30 centipoise or less at a temperature of from room temperature to 35°C, and is free from solvents, and wherein the ink composition when printed and cured has a refractive index of 1.55 or greater, and is optically clear (Tables 1-2; Examples 1 and 2).
With regard to a predetermined viscosity, refractive index and being free of solvents instantly claimed in claim 1, Kondo is silent about it. However, in view of substantially identical curable ink composition between Kondo and instant claims, it is the Examiner’s position that Kondo’s curable ink composition inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the curable ink composition having the claimed properties using the claimed process because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
Furthermore, Kondo suggests the addition of at least one further multifunctional
(meth)acrylate with fused aromatic groups ((meth)acrylate compound (Y1/Y2) having fluorene skeleton), which has an exceptionally high refractive index (claims 7 and 8).
According to Kondo, by using said compounds in combination, a radically polymerizable synthetic composition having low viscosity can be produced while taking advantage of the high refractive index of the (meth)acrylate compound (Y) having a fluorene skeleton in its molecular structure (paragraph [0043]).
Thus, Kondo already suggests the combination of all features as specified in
independent claim 1 of the current patent application in order to solve the same technical problem, with the provision of a composition having low viscosity and high refractive index at the same time.
	  With regard to the limitations of claims 17-20, Kondo discloses a method for preparing an article comprising:
- providing a substrate with a first major surface and a second major surface;
- providing the curable composition of production example 6 or 7 (examples 1
and 2, respectively);
- disposing the curable ink composition on at least a portion of the second
major surface of the substrate to form a curable layer;
- curing the curable layer to form a cured organic layer; and
- depositing an inorganic barrier layer (metal sheet/ glass) on the cured
organic layer (claims 1-10; Table 1, Examples 1 and 2).
Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gang (KR 10-2012-0040799 A).
 	With regard to the limitations of claims 21-22, Gang discloses a curable acrylate compound with a viscosity of less than 40 centipoise at 25°C and a refractive index when uncured of less than 1.630 and having a structure of a Formula Ill (embodiment 3, compound 4; Table 1; claims 1-8; paragraphs [0010] -[0011]):

    PNG
    media_image1.png
    226
    612
    media_image1.png
    Greyscale
	
With regard to a predetermined viscosity and refractive index instantly claimed in claim 21, Gang is silent about it. However, in view of substantially identical curable acrylate compound between Gang and instant claims, it is the Examiner’s position that Gang’s curable acrylate compound having substantially identical structure of a formula III inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the curable ink composition having the claimed properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 

The following reference is considered pertinent to the Applicant disclosure include Sugawara et al. (JP 2011-170073 A) is shown on the Notice of References Cited Form (PTO-892). 
Sugawara discloses curable compositions having a low viscosity and forming cured products having a high refractive index; said compositions being used for optical applications (paragraphs [0012] – [0014], [0046], [0054]; tables 1-2; claims 1-11).
Sugawara points out that sulfur-containing radically polymerizable compounds (formulas (3) and (4)) lead to polymers having a high refractive index (paragraphs [0012] - [0014]). Furthermore, Sugawara emphasizes the fact that said sulfur-containing compounds are liquid at room temperature.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764